Warren E. Burger: We will hear arguments next in number 70-69, United States against Orito. Mr. Solicitor General.
Erwin N. Griswold: Mr. Chief Justice and may it please the Court. This case is in some ways like the one just argued and in some ways different. It is a prosecution under Section 1462 of Title 18 of the United States Code which would have been applicable in the prior case because it makes it a crime to bring into the Unites States obscene material. But it is also applicable to any person who knowingly uses any express company or other common carrier for carriage and interstate or foreign commerce of any obscene, lewd, lascivious, and so on a book or other material. This case started with an indictment which appears on page 1 of the appendix involving a charge that a substantial amount, 68 reels of 8-millimeter color films, 216-millimeter negatives, 315-millimeter black and white films, and a number of other items were cause to be transported and carried in interstate commerce from San Francisco to Milwaukee by Trans World Airlines and North Central Airlines. There was then a motion to dismiss and that motion appears on page 3. This case has been thought to involve the same question as the previous case namely whether that statute can constitutionally apply to a private transportation, but I would like to suggest to the Court that that question is not really here and that the question which is here is one which was decided by six or seven members of the court in Thirty-seven Photographs. For the motion to dismiss on page 3 comes now the defendant and the above entitled action respectfully moves this Court for the entry of an order dismissing the indictment on the ground at Section 1462 of Title 18 is unconstitutional. And then skipping a few lines, defendant respectfully asserts that regardless of whether the transportation is for the purpose of commercial distribution or for the personal possession and enjoyment of the transporter, this statute violates rights guaranteed by the First and the Ninth Amendments. And then at the bottom of page 6, six lines from the bottom have having dealt previously with the private transportation. On the other hand, should the statute be construed to impose criminal sanctions only upon those who utilize interstate commerce for the purpose of the commercial distribution of obscene material, then the statute denies to the defendant the right to sell and distribute obscene material which is predicated upon the correlative right of an intended recipient to purchase and enjoy this material. Thus, it seems to me quite clear that this case involves exactly the same questions as those in Thirty-seven Photographs two questions. First, is the statute unconstitutional because it might apply to private importation and the court in Thirty-seven Photographs held that the statute should not be so construed and that even though it might be invalid as applied to private importation in that case, that it would be valid as applied to commercial importation. The result of the decision below is to deprive the United States of its opportunity to prove that this was a commercial transportation and not a private transportation. If it was a commercial transportation, United States against Thirty-seven Photographs is clear authority for the constitutional validity of the statute.
Warren E. Burger: Well are you suggesting Mr. Solicitor General that we could not hold the private use in the preceding case protected without making the situation you just described?
Erwin N. Griswold: No, Mr. Chief Justice. The question which we argued in the last case is there. I have little more that I can say about that. All I am saying is that that question isn’t here. That question is not presented by this record.
Warren E. Burger: This District Judge struck down the statute on its face, is it not?
Erwin N. Griswold: This judge cut down the statute on its face held that it was unconstitutional entirely, and I think that is demonstrably wrong because I think the court has decided that it is constitutional as applied to a commercial transportation in Thirty-seven Photographs, and I think that the court had decided that even though it might be unconstitutional as applied to a private transportation, that is not a sufficient basis for holding the entire statute unconstitutional on its face. And in this connection, I would point out two other decisions. The very District Judge below who decided this case has subsequently decided in effect that his decision was wrong. Since this Court decided Thirty-seven Photographs, he has sustained a prosecution under the statute. In United States against Zacher, 332 F. Supp. 883, now there was confusion at the earlier argument where my associate Mr. Greenawalt said 833 and the case could not be found, but it exists. It is 332 F. Supp. 883. And also at the same time that the case was coming through the Wisconsin Court, there was another case in which the same defendant, George Joseph Orito was convicted under the same statute in the United States District Court for the Central District of California, that conviction was affirmed it being a commercial dissemination and this Court denied certiorari in 402 U.S. 987 almost contemporaneously with the decisions in Reidel and Thirty-seven Photographs. And so, this is my argument in this case that the question involved in the previous case 200 reels of film is not in this case. It is not properly before the court and that the only questions to which are in this case have already been squarely decided by a clear majority of the court in Thirty-seven Photographs.
Warren E. Burger: Mr. Solicitor General.
Erwin N. Griswold: Mr. Chief Justice as I have already indicated, I do not think that the question of private use of pornographic or obscene materials is involve in this case, and I would rather hesitate to hazard that, shall we say ultimate issue on this particular case. I would like to observe however that even at best, this is not a very private situation. The indictment here charges the shipping of a substantial quantity of material by Air Express. Not personal luggage, not accompanying the traveler, but the transportation over a distance of some 2,000 miles within the United States. If that is personal, then the underlying foundation of Stanley which I take it to be thought control and I just like thought control but it can be a kind of a shibboleth which serves to stifle further the thought. If that is private, then Stanley it seems to me has little or no limitation. And in that connection, I would like to refer to another case which was once before this Court. This is B & H Distributing Corporation. United States against B & H Distributing Corporation which was where an indictment was dismissed by the United States District Court for the Western District of Wisconsin, Judge Doyle and that case Judge Gordon here, the United States took an appeal and this Court on June 21, 1971 in 403 U.S. 927 vacated the judgment and the remanded it for consideration for reconsideration in the light of this Court’s decision in United States against Reidel and United States against Thirty-seven Photographs. Now in Judge Doyle’s first opinion in that case, he drew the distinction between private and public. He did not make it between private and commercial, but he drew it between private and public and he said if the terms are employed, then public uses or conduct must be defined as those which are in conflict with the goal or interest of protecting children from exposure to obscenity or with the goal or interest of preventing assaults on the sensibilities of an unwilling adult public, private uses or conduct must be defined as those which are not so in conflict. Now, that you see extends the private conception to everything except children and nonconsenting adults. That seems to me to have no proper foundation and the concern about thought control which underlies Stanley. I would point out that the decision that commercial distribution may be made criminal has a thought control element because if the material is more difficult to obtain through commercial distribution, it becomes harder for these ideas such as they are to be communicated and thought about by individuals. Now, this B & H case went back to the Western District of Wisconsin. The court has again dismissed the indictment relying on Stanley against Georgia, and I have authorized the taking of a further appeal to this Court not only because of the issue, but because I feel a considerable obligation to lay before this Court any decision in which a court holds an act of Congress to be unconstitutional. It seems to me that if an act of Congress is unconstitutional, it ought to be by decision of this Court with full respect of course to the lower courts which must develop the cases for our presentation here.
William J. Brennan, Jr.: I gather Solicitor General that that case does present the private aspects of --
Erwin N. Griswold: In this sense Mr. Justice --
William J. Brennan, Jr.: Same facts of this case?
Erwin N. Griswold: No. In the sense that it is private unless it involves children or nonconsenting adults which I think sometimes is put under the head of pandering.
William J. Brennan, Jr.: Now really what I was trying to get out was whether that case like this has a defect that you see in this one, or this one really involving commercial?
Erwin N. Griswold: That I cannot tell you Mr. Justice, but we do not concede in that case that it was private. What I am using the case to illustrate is that if you draw that line between private and commercial. Item one, it is afar from clear line. Item two, like so many ideas which I have a tendency to expand the private notion is already expanding in lower court decisions and would apparently take over everything except pandering. Now, I look at the --
Potter Stewart: Before you proceed Mr. Solicitor General, looking just at the face of the indictment in the appendix in the present case, is it clear to you? It certainly isn’t to me offhand that this involved Air Express. It says that the defendant did knowingly transport and carry at interstate commerce from San Francisco to Milwaukee and so on. These materials by common carrier that is Trans World Airlines and North Central Airlines and I would supposed that those words could be even more readily read as that he took them with him on his own trip.
Erwin N. Griswold: I think you may be right Mr. Justice. It’s -- sometimes it’s not easy to separate what’s in the record from what one --
Potter Stewart: Though all we have in the record, I think --
Erwin N. Griswold: I think all you have in the record is that he did transport by means of a common carrier.
Potter Stewart: Transport and carry. Carry.
Erwin N. Griswold: Yes, that is because the statute says transport and carry, I believe. I would suggest that it is quite a lot of itself to take along with you 68 reels of --
Potter Stewart: Because of unlimited weight these days on domestic airlines.
Erwin N. Griswold: I am sorry Mr. Justice.
Potter Stewart: Well one can carry with you on domestic airlines these days.
Erwin N. Griswold: Yes. I agree that the indictment is --
Potter Stewart: Anyway, it is not clear that this was in shipment.
Erwin N. Griswold: Yes, it is not, it is not clear that this was an ordinary shipment. I read the First Amendment of course with great respect and indeed gratitude. I have been in places where there is nothing like the First Amendment and I know the feeling that can be gendered and people who are subject to such a regime. But no matter how much I read it, I don’t find anything in it about commercial or private. I do not find anything in it about children, non consenting adults or pandering to the extent that these terms have come in to the discussion of these problems. They are obviously used to define or describe concepts or ideas which are derived out of the First Amendment in some way or another. Obviously, the First Amendment cannot be limited to the precise words. One can speak by raising his finger or by shaking his head. It is not limited to actuation of the vocal cords. On the other hand, there is very real room to question, how far the expansion of the amendment should be carried? How far matters of this sort should be left to legislative judgment when they do not involve any direct violation of anything which is contained in the amendment? And I mentioned these ideas about children and nonconsenting adult in private and commercial to show how far the conception has expanded.
William J. Brennan, Jr.: Well I assume that New York Times is commercial, Washington Post is commercial, and Christian Science Monitor is commercial?
Erwin N. Griswold: Yes, Mr. Justice. I argued that in the previous case. I don’t think that the distinction between private and commercial can find any support on the amendment. I can see some reasons when one thing is in term to thought control, but I do not find anything in the First Amendment that says anything about thought control. If one thinks in terms of thought control, then I think he can focus in on the man’s library in his own home. It was extraordinarily unfortunate that those Georgia officials who had power to under a search warrant to seize gambling equipment took it upon themselves to take materials out of the man’s private library and thereby create a case which came to this Court and I have great sympathy with the conclusion which was reached that is was not appropriate for them to prosecute him for the mere possession of materials in his own library, though I would have put it on Fourth Amendment grounds rather than on First Amendment grounds. I suggest to say that that establishes a doctrine that the First Amendment prevents thought control. And therefore, this right of privacy must be extended to a man no matter where he is, no matter what he does to his luggage, to his importations into the United States is to erect a very large structure on a very narrow base.
Byron R. White: But if you put the Stanley on the Fourth Amendment, then concededly, they can get a search warrant and seize it?
Erwin N. Griswold: Yes. Yes, I suppose you could and that it seems to me might conceivably involve a question under the Fourth Amendment which allows only reasonable searches and seizures, and a search for printed material, a man’s diary for example in the privacy of his own home might well be established by decisions of this Court. Boyd case comes -- approaches it doesn’t quite get there long ago as being beyond the scope of a reasonable search and seizure. Thus, if this case does involve any question of the applicability of the First Amendment to private possession of obscene material, we would make the same argument here that we made in the previous case that there is no appropriate basis for construing the First or shall I say expanding the First Amendment to make it applicable here, and that the decision below should be reversed.
Warren E. Burger: Mr. Shellow.
James M. Shellow: Mr. Chief Justice and may it please the Court. Let me at the outset correct if I may, a few impressions that may have been left with this Court by the Solicitor. The opinion of Judge Doyle in B & H Distributing Company rendered on September 14, 1972 after remand by this Court held only one thing and that is it held at Section 1462 is overbroad. It did not have anything whatsoever to do with children. It had nothing whatsoever to do with nonconsenting adults. It had nothing whatsoever to do with pandering. It merely held that Section 1462 as enacted can be applied to constitutionally protected activity, and for this reason is overbroad and it is therefore void. Secondly, incidentally Judge Doyle in that opinion assumed for the purposes of that opinion that the defendants in that case where engaged in the commercial distribution of obscenity, and he assumed that on the basis of the fact among other things that a large number of magazines where involved that it was not -- it was transportation by an express company and further that one of the defendants was the B & H Book Distributing Company and he figured that it was a reasonable assumption that it was a commercial venture. Second of all, the Zacher case which has been alluded to by the Solicitor is the companion case to Orito. Zacher and Orito while charged in different indictments where charged with the same transportation. And so, the record in Zacher flashes out the facts that are of course absent here for we are here on an indictment and its dismissal only. And in that, in the hearings in Zacher, it is quite clear that Mr. Justice Stewart’s inference is quite correct. And that is that the luggage was with him. This was personal hand luggage carried by it on an airplane in the cargo compartment. So, with those two matters out of the way, I can address what I conceived to be as the logic of our position. We approach the Court and ask the Court to look at Stanley and if Stanley means anything, it means that in our society today, a person can read what he wants, can look at what he wants, can enjoy the kind of material he wants to enjoy regardless of whether it has social value or not, that the private consumption of ideas is beyond the criminal sanctions of the Federal Government and beyond the criminal sanctions of any state including Georgia. The question then arises, does it really make any difference whether I am reading the obscene magazine in my home or whether I am reading it on an airplane, or whether I am taking it from my home to my summer home on an airplane or in a train and we asserted clearly does not. That the statute by its terms explicitly applies to the kind of reading to which I have referred. It referred to persons who carry obscene material by common carrier. There is no exception, there is no exclusion. The statute as it is written is overbroad and I think the question is what do we now? I think in its last argument and the last time we are here and again today, the Solicitor suggests that what you do is you give the statute a limiting construction, and you limit this construction to apply only to transportation in aid of or in furtherance of some commercial venture or distributive process. Without arguing, what the merits of such a statute would be and I have serious questions whether such a statute would be constitutional. It certainly would be a better statute than the one we have. And the question then is, can this Court do it? Can such a limiting construction be placed on Section 1462 so that the statute instead of reading transports in interstate commerce by common carrier would read transports with intent to sell or distribute. That’s what would have to be done to the statute and I submit you can’t do it and you can’t do it for several reasons. The first reason you can’t do it is that Congress did it and did it at 1894 and the legislative history of this statute shows that in 1894, in 1896, in 1897 and all the way up to 1909, this statute included the words with intent to sell. In 1909, there was a general revision of the Penal Code, and in the general revision of the Penal Code, the issue came up, whether or not we should include in the statute the phrase that had been there for 15 years, that is should we include in the statute “for intent to sell or distribute?” And the congressional history and the comments of those who addressed themselves to this Bill in the revision in 1909 and 1910 shall quite clearly that it was the intent of those who change the statute to make the statute now encompass personal possession, non-commercial possession, non-distributive possession, and why? Assembling Congressman Shurley said, we want to do it so that it is consistent with Section 1461. It wasn’t 1461 then, it was a different number. I think perhaps 212. He said we want to do it so it is consistent with the Comstock Act. The Comstock Act does not have any exemption, doesn’t exclude personal distribution by the mails. Therefore, we don’t want this one to do it, sort of an abstract symmetry; that’s one. Secondly, it was pointed out that if this only covered persons who transport with intent to sell, it would be impossible to enforce that nobody could ever prove up a case under the statute that we have to have a statute that covers both personal and commercial transportation, or will never get any convictions. The statute was changed in 1909. The intent to sell was dropped out. We have essentially today with some changes, albeit but not in pertinent part the statute that was adopted in 1909. And perhaps the argument could be made well. Congress did not know of the kind of reasoning that would come up in Stanley. The statute was tapered with again last year. Certainly, Congress knew Stanley, it has been decided by last year and last year when Congress withdrew from the reach of the statute, persons who shipped material advising others to use contraceptive devices certainly could have tinkered with the statute in this area as well. It is not as though the statute’s never been fussed with. The statute was changed in 1920 to include motion pictures. It was a changed, I guess I say again last year, to exclude contraceptive devices. So, the legislative history is squarely against any rewriting of this statute. In order to rewrite the statute, you would have to rewrite it back the way it was in 1894 and 1897, and essentially, you have to be telling Congressman Vilas, Congressman Shurley, and Congressman Houston that you didn’t mean what you said, and really the statute as you originally enacted, it should be permitted to stand. And I submit that’s legislation, that’s not adjudication. Secondly, the second reason that you can’t draft the statute is because one limiting construction won’t save it. Shall we have a statute that we are going to draft which will prohibit us was suggested in our last argument some months ago, my delivering by interstate carrier, my library of obscenity to the Library of Congress. Shall we have a statute that excludes gifts? Shall we have a statute at which we will write in a presumption such as is written in the 1465 so that those in the Attorney General’s Office and the Department of Justice have a chance of winning a prosecution under it? 1465 needs a presumption because without the presumption, nobody would ever get a conviction. Must you also then write a presumption into 1462? Yet, still another problem. What shall you do if you are going to rewrite the statute for Congress? If you are going to rewrite the statute for us all about those jurisdictions in which it is now lawful for adults to buy/sell, possess and transport admittedly obscene material? I know that Oregon is such a state now. I am advised that Hawaii has recently enacted similar legislation. Shall you draft into the statute as has been drafted into number of other federal statutes, exemptions to exempt those who ship this material and the jurisdictions in which it is not contraband? I submit this is not such a statute that you can rewrite it. You are not dealing with the procedural problems of Luros. You are dealing with the whole fabric of the statute as you were in Blount versus Rizzi. The statute must go back to Congress. It cannot -- it cannot I submit be given a limiting construction by this Court consonant with any of the principles which you have previously expressed concerning limiting statutes and interpreting congressional enactments. The -- this is not a question where you can sever out an offending word from a statute. There are no offending words. What you must do is you must take the language of the statute itself and add clauses to it. Now in Luros, you have a severability statute that permitted you to sever out certain applications, and perhaps you could do so. You do not have the same severability statute in Title 18. Now, regardless of how you see the roots of Stanley, I think it’s possible perhaps to see Stanley having its roots as a First Amendment problem, as a First Amendment right. The right perhaps to read, the right to acquire ideas, perhaps it’s a Fourth Amendment right and kind of a strange sense that the home gives the whole problems of Stanley and added dimension. Perhaps also it’s a Ninth Amendment right, just the right to be let alone, the right to read and enjoy what you like. And if Stanley has Fourth Amendment, Fourth Amendment dimensions, so Orito also has added dimensions. Although Orito is on an airplane with his luggage, and Mancusi and Katz tell us that where one has a reasonable expectation of privacy, the Fourth Amendment gives him such privacy. Other cases speak to the same issue, if you look at Edwards versus California, long time ago back in 1941, and more recently Dunn versus Blumstein, and still more recently I think Shapiro versus Thompson. We have another right. Somehow Mr. Orito has a right to travel within the continental United States and no one can place a burden on that right. I don’t know that this Court has ever set forth clearly what the roots of the right -- of that right are. But somewhere, somewhere in the fabric of our constitution is Mr. Orito’s right to go from Washington to Milwaukee. And if he can go from Washington to Milwaukee, if he can go one place to another, then he can go carrying something as long it is not contraband. As long as it’s not goods made with convict made labor, as long as it’s not goods made with children, as long as it’s not contaminated fruit, what Mr. Orito can read in the privacy of his home in Milwaukee, Wisconsin, he can carry with him to California. For he has the right to read and the right to travel, and the two of them come together in much the same way as Stanley has right to read and his right to be let alone in his own home, sort of come together --
Thurgood Marshall: Does he have the right to have nine copies at the same film and ten copies of another one, and eight copies of another one?
James M. Shellow: And -- what we do is we look to overbreadth. Perhaps Mr. Orito is transporting this material in his luggage for as a commercial venture. Nonetheless, he has standing to raise the overbreadth of the statute as you recently said in Gooding v. Wilson. He raises the application even if you infer from this that it’s a commercial venture. He has the right to raise those whose transportation is purely personal.
Thurgood Marshall: How (Inaudible) if he had nine copies and ten copies of some (Inaudible)?
James M. Shellow: It seems --
Thurgood Marshall: This case doesn’t go too far.
James M. Shellow: No. All right, let us, if you wish. I am not prepared to assume in we did not stipulate as Reidel did and as Luros did. We stipulate no commercial venture. We look to the indictment and say the statute is overbroad. But even, even this is a commercial venture, he has the right to assert the overbreadth of the statute for it would apply to noncommercial transportation, so said this Court in Gooding most recently. Orito was search to stand. He comes before the Court and says this statute is no good and you can’t construe it so that it is any good. And that is why it doesn’t make any difference. If in this case Mr. Orito has one copy of one dirty magazine, 10 copies of films or 150 copies, incidentally, there is nothing in this indictment which tells us the films are the same. That is we don’t know there copies, I don’t think, but let us -- I am willing to infer it. I don’t think it’s central to my argument and I don’t think it’s central to Mr. Orito’s right.
Thurgood Marshall: You say nine copies labeled number 5 other than that they had duplicate copies?
James M. Shellow: I read United States v. Ross in which this Court held you cannot pile one inference upon another.
Thurgood Marshall: But what is there in Roth that had an indictment?
James M. Shellow: Not Roth, Ross Your Honor.
Thurgood Marshall: Or any other one? This is nine copies labeled?
James M. Shellow: Fine. Let us assume I’ll concede that for you if you want to you where the purpose of this argument alone that they are the same. Must we conclude from the fact that they are the same that he is in the business? I’ll even give you that inference. And yet, he has the right to assume that this prosecution would lie if he had one deck of playing cards in his pocket on that airplane. You cannot restrict Mr. Orito’s right under a statute which would restrict my right to bring exhibits to this Court.
Thurgood Marshall: Well, do you agree that you do not have the personal right in your case that you had in the cases before this? Do you agree with that?
James M. Shellow: There is no stipulation in this case that it was for commercial ventures. If you wish to draw the inference and feel the inference is not so attenuated that it can be drawn --
Thurgood Marshall: At least, you don’t have an admission by the U.S. Government that is for private purposes, do you?
James M. Shellow: I have no admissions from the United States Government in this case whatsoever, and we have no concessions by the defendant either. We stand before the Court and say the statute is no good. It can’t be applied to Mr. Orito, and it can’t be applied to Mr. Zacher, and it can’t be applied to me if I happen to have the exhibits in this case one copy of them as I go back on the plane to Milwaukee. That is not an indictable offense and it can’t be made an indictable offense, and for carrying exhibits to this Court, I can’t go to the penitentiary for five years, and you got to figure out someway of making the statute say that and you can’t do it because the legislative history is against you. You throw the statute out and give it back to Congress and say give us a statute that comports with the First Amendment, the Fourth Amendment, the Ninth and maybe the Fourteenth, and maybe the right to travel, maybe somewhere woven in there is the right that -- Let me suggest to you that maybe -- maybe the way to distinguish a way Reidel and Luros, and I’m not awfully happy with this distinction. But maybe the way to distinguish it is -- if you are transporting on a common carrier obscene material, you seek no one’s aid but the common carrier whereas Mr. Reidel sought the aid of the United States Government in purveying his stock as did Mr. Luros seek the affirmative assistance of our Customs Agency. Those who are prosecuted under 1462 seek no one’s help. We do not seek to make the Government a partner in this enterprise. We just seek to be left alone and maybe that’s the distinction. The historic interest that this Government is taking unto to this Court has taken. In the mails, in the customs, we have different rules. A reading of a border’s search problem convinces anyone, do you know, that customs problems are sui generis, even in the criminal field. And yet, I submit to you that’s a distinction that’s so viable one perhaps in this area of obscenity for Luros was a custom’s case and he sought the Government’s help as Reidel sought it to use the mails. I suggest one further problem the if the statute is rewritten by this Court to add the phrase that was deleted in 1909 and to take us back to the statute that was enacted in 1894, that would we then not to be confronted with a statute that had no determinable limits. How can I advise anyone at to what are the elements of a crime if all that’s necessary is the intent? I suggest to you that you said in the Campos-Serrano, not too long ago that the principal restrict them structure criminal statute demands that some determinable limits be established based upon the actual words of the statute. That’s what Mr. Justice Stewart said. The actual words of the statute don’t place determinable limits on it. The actual words of the statute make me criminally liable for taking these exhibits to Milwaukee. Actual words of the statute actually conform to what Congress wanted to enact. Congress wanted to enact the statute that covered the transportation of material by private persons not for gain, not for hire, not for distribution, and Congress enacted such a law and the law is unconstitutional, and we can’t save it as much as we would like to. I submit that the language that appears in Thirty-seven Photographs where the Blount case is discussed is apposite, where the Court said that in Blount and I submit as in Orito, you are dealing with the federal statute and you have a power to give in an authoritative construction. However, in this case as in Blount salvation of the statute would have require to complete rewriting of it, in a manner inconsistent with the expressed intentions of some of its authors. The language was from Blount, but the application is crystal clear to Orito. There is absolutely no way of escaping the fact that a rewriting of the statute flies in the face of what its authors wanted, of what they explicitly said they wanted, and in that case -- in this case, even more so they have the statute that should have to rewrite and repealed it or amended it. So, I suggest that we seek not an extension really of Stanley. Stanley does not say much more, I don’t think that an individual has a right to read what he likes, where he likes. Stanley wanted to read it in his home, perhaps I want to read it on an airplane. As long as I do not show it kids and don’t poke the person next to me and say, hey look at my magazine. I think I have the right to read it.
Warren E. Burger: What statute or what part of the First Amendment brings in that last factor?
James M. Shellow: My right to read, my right to read on an airplane.
Warren E. Burger: No, no, the prohibition that you suggested as long as you didn’t show it to anyone else. Where does that prohibition arise?
James M. Shellow: I think just as I have a right to be left alone, so perhaps to everyone else. And somehow, my right to read that which may offend others does not extend to my right to offend them. And perhaps this Court can’t enact or this Court cannot adjudicate good manners, and maybe that’s all I am saying.
Potter Stewart: Well, can’t you -- to all cases like Pollack and so on indicate that there’s an affirmative right on your -- that your neighbor in the airplane has or anybody else has not to read? Doesn’t the First Amendment include the right not to read and not to listen to what you don’t want to read?
James M. Shellow: Of course.
Potter Stewart: And don’t want to listen to?
James M. Shellow: Of course.
Potter Stewart: More than just to -- But there was the dissent in Pollack in the opinion.
James M. Shellow: I think -- I think that --
Potter Stewart: In any event, it’s been suggested that [Voice Overlap].
James M. Shellow: I certainly think so. I think that the -- I don’t know the [Voice Overlap].
Potter Stewart: Include the right not to read.
James M. Shellow: The right not to be exposed to loud speakers in a bus perhaps.
William H. Rehnquist: Well, Mr. Shellow but when you poke your neighbor on the airplane, that’s not the United States Government imposing any burden on him?
James M. Shellow: I understand. That’s why I suggested to that there maybe nothing more nor less than good manner.
William H. Rehnquist: Well, yes. You suggested earlier into the argument, you are making of the Chief Justice request about that this was some sort of a limitation on the First Amendment, I thought.
James M. Shellow: No. I suggest that the individual’s right to -- maybe the individual who rides next to me and the zone of privacy which surrounds him and his expectation of privacy, maybe that imposes upon me under the constitution, a correlative obligation not to invade it.
William H. Rehnquist: Well, what Section of the Constitution?
James M. Shellow: I don’t know, I can’t, maybe it’s First Amendment, maybe it’s Ninth --
Potter Stewart: What it does is authorize the Government to prevent you from poking your neighbor --
James M. Shellow: I think so.
Potter Stewart: -- and you’re shoving this under his nose, and that’s the First Amendment.
James M. Shellow: I will buy that and I think that -- thank you. That is way I look at it.[Laughter]
William H. Rehnquist: Well, but Mr. Shellow, unless the Government has taken some action that right doesn’t come to life I take it.
James M. Shellow: Unless the Government takes some action or unless Congress enacts a statute that says that he who thrust obscene material upon his neighbor on an airplane shall be subject to five years imprisonment and a fine of $10,000 then maybe that statute would be constitutional.
William H. Rehnquist: But short of some affirmative congressional act, it’s hard to bring [Voice Overlap].
James M. Shellow: Short of congressional action, its good manners; with congressional action, it maybe constitutional. Under neither circumstance, this 1462 withstand analysis. Thank you.
Warren E. Burger: Thank you Mr. Shellow. Mr. Solicitor General, do you have anything further?
Erwin N. Griswold: No, we’re fine.
Warren E. Burger: Thank you gentlemen. The case is submitted.